DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed on 3/2/21.  Claims 1, 2, and 13 are pending.

Examiner’s Note
The Examiner tried to reach the Applicant’s representative on both 4/14/21 and 4/19/21 to schedule an interview to discuss potential amendments to overcome the 35 USC 101 rejection, however, the Applicant’s representative could not be reached.  The Examiner encourages the Applicant’s representative to schedule an interview with the Examiner in order to expedite prosecution.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites a method for testing user experience. The limitation of acquiring test information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “acquiring” in the 

Response to Arguments
Applicant's arguments filed 3/2/21 have been fully considered but they are not persuasive with respect to the 35 USC 101 rejection.  In response to the remarks regarding the 35 USC 101 rejection, Applicant argues that amended claim 1 recites the main task includes a visual or acoustic simulation, and the physical signal is a vibration signal, and therefore the claim is not directed to an abstract idea.  However, the Examiner respectfully disagrees.  As recited in claim 1, the limitation “wherein the main task is a visual simulation or acoustic simulation, and the physical signal is a vibration signal,” and “after acquiring feedback response information of a subject corresponding to the main task and the auxiliary task” can be interpreted as a person testing the user by providing some type of visual simulation (i.e., making a gesture) and some type of acoustic simulation (i.e., making a noise), and providing a physical signal which is a vibration (i.e., person shaking the user and/or themselves) and timing the user’s response time to the manual simulation provided by the person.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. The claim is directed to an abstract idea. The claim does not include additional elements that . 
Applicant’s arguments with respect to claim(s) 1, 2, and 13 regarding the 35 USC 103 rejection have been considered and are found persuasive, therefore the rejection has been withdrawn.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398.  The examiner can normally be reached on Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715